Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the plurality of second sprocket teeth including at least one chain-curvature limiting tooth having a chain-curvature limiting surface configured to support an inner link plate of a bicycle chain in the axial direction in a chain-inclining state where the bicycle chain is inclined from the at least one chain-curvature limiting tooth toward the first sprocket so as to prevent one of the plurality of first sprocket teeth from engaging in an outer link space provided between an opposed pair of outer link plates of the bicycle chain with the other elements in Claim 1. A close prior art is FUKUNAGA (2016/0059930) which teaches a link plate engaging portion, but does not prevent sprocket teeth from engaging in an outer link space provided between an opposed pair of outer link plates of the bicycle chain. 
The prior art does not teach or suggest a driving-tooth tip portion that is at least partly disposed closer to the first axially-facing surface than to the second axially-facing surface in the axial direction; a driving-surface linear portion having a driving-surface angle defined between the driving-surface linear portion and a first radial line extending from the rotational center axis to a radially outermost edge of the driving-surface linear portion; and a non-driving-surface linear portion having a non-driving-surface angle defined between the non-driving-surface linear portion and a second radial line .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claim 1 is allowable. The restriction requirement of the various species, as set forth in the Office action mailed on 4/8/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species 1 is withdrawn.  Claim 13, directed to Species 2 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654